DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/19/2021 and agreements reached during an Examiner initiated interview.
Claims 1, 4- 12, 15, & 17- 24 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy R. Schoen (# 62,440) on 07/07/2021. See interview summary for details. For the following amended claims, underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. The claims of this application have been amended as follows:

IN THE CLAIMS:
1.	(Currently Amended)  A system comprising:	at least one data store; and	at least one computing device in communication with the at least one data ; and		maintain a preferred zone temperature within a first building of the plurality of buildings without exceeding respective zone temperature bounds, where dynamics of the preferred zone temperature is represented by 	                
                    
                        
                            
                                
                                    Τ
                                
                                ˙
                            
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Τ
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Τ
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    Τ
                                
                                
                                    a
                                    m
                                    b
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Τ
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    R
                                
                                
                                    w
                                    i
                                    n
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            Q
                                        
                                        ˙
                                    
                                
                                
                                    i
                                    n
                                    t
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        ˙
                                    
                                
                                
                                    H
                                    V
                                    A
                                    C
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                        
                    
                
             ,where                 
                    
                        
                            Τ
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                    
                        
                            t
                        
                    
                
             and                 
                    
                        
                            Τ
                        
                        
                            w
                            a
                            l
                            l
                        
                    
                    
                        
                            t
                        
                    
                
             are respectively zone and wall temperatures of the first building,                 
                    
                        
                            Τ
                        
                        
                            a
                            m
                            b
                        
                    
                    
                        
                            t
                        
                    
                
             is an ambient temperature outside the first building,                 
                    
                        
                            
                                
                                    Q
                                
                                ˙
                            
                        
                        
                            i
                            n
                            t
                        
                    
                    (
                    t
                    )
                
             is a total internal heat gain from heat sources in the first building,                 
                    
                        
                            
                                
                                    Q
                                
                                ˙
                            
                        
                        
                            H
                            V
                            A
                            C
                        
                    
                    (
                    t
                    )
                
             is a cooling load of the building systems of the first building,                 
                    
                        
                            C
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                
             is a thermal capacity of the first building, and                 
                    
                        
                            R
                        
                        
                            w
                            i
                            n
                        
                    
                
             and                 
                    
                        
                            R
                        
                        
                            1
                        
                    
                
             are thermal resistance parameters of façade elements and walls of the first building. 

2-3.	(Canceled).

4.	(Previously Presented)  The system of claim 1, wherein the plurality of predictions of future building energy consumption are based at least in part on a control input vector corresponding to the plurality of buildings. 

5.	(Previously Presented)  The system of claim 1, wherein the at least one computing device is further configured to at least minimize a cost function associated with a cost of operation of the at least one power generator, subject to constraints associated with the power network and the plurality of buildings, and a cost function associated with the cost of the operation of the at least one building, subject to the constraints. 

6.	(Previously Presented)  The system of claim 1, wherein the at least one computing device is further configured to at least generate a plurality of local control signals for the plurality of buildings and the at least one power generator.



8.	(Currently Amended)  A method comprising:	generating, by at least one computing device, a plurality of predictions of future building energy consumption individually corresponding to at least one building of a plurality of buildings, the plurality of predictions of future building energy consumption based at least in part on at least one of a respective local climate about the at least one building, a respective mass and heat transfer property of the at least one building, and a respective occupancy behavior of the at least one building; 	determining, by the at least one computing device, an optimal power flow for at least one power generator in a power network supplying the plurality of buildings, the optimal power flow determined based at least in part on the plurality of predictions of future building energy consumption; [[and]]	determining, by the at least one computing device, at least one building control input vector for the plurality of buildings based at least in part on the optimal power flow, where the building systems of the at least one building are operated or controlled based at least in part upon the at least one building control input vector; and	maintaining, by the at least one computing device, a preferred zone temperature within a first building of the plurality of buildings without exceeding respective zone temperature bounds, where dynamics of the preferred zone temperature is represented by 	                
                    
                        
                            
                                
                                    Τ
                                
                                ˙
                            
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Τ
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Τ
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    Τ
                                
                                
                                    a
                                    m
                                    b
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Τ
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    R
                                
                                
                                    w
                                    i
                                    n
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            Q
                                        
                                        ˙
                                    
                                
                                
                                    i
                                    n
                                    t
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        ˙
                                    
                                
                                
                                    H
                                    V
                                    A
                                    C
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                        
                    
                
             ,where                 
                    
                        
                            Τ
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                    
                        
                            t
                        
                    
                
             and                 
                    
                        
                            Τ
                        
                        
                            w
                            a
                            l
                            l
                        
                    
                    
                        
                            t
                        
                    
                
             are respectively zone and wall temperatures of the first building,                 
                    
                        
                            Τ
                        
                        
                            a
                            m
                            b
                        
                    
                    
                        
                            t
                        
                    
                
             is an ambient temperature outside the first building,                 
                    
                        
                            
                                
                                    Q
                                
                                ˙
                            
                        
                        
                            i
                            n
                            t
                        
                    
                    (
                    t
                    )
                
             is a total internal heat gain from heat sources in the first building,                 
                    
                        
                            
                                
                                    Q
                                
                                ˙
                            
                        
                        
                            H
                            V
                            A
                            C
                        
                    
                    (
                    t
                    )
                
             is a cooling load of the building systems of the first building,                 
                    
                        
                            C
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                
             is a thermal capacity of the first building, and                 
                    
                        
                            R
                        
                        
                            w
                            i
                            n
                        
                    
                
             and                 
                    
                        
                            R
                        
                        
                            1
                        
                    
                
             are thermal resistance parameters of façade elements and walls of the first building.

9.	(Original)  The method of claim 8, wherein the plurality of predictions correspond to a prediction horizon.   

10.	(Previously Presented)  The method of claim 8, further comprising generating, by the at least one computing device, a plurality of local control signals for the plurality of buildings and the at least one power generator.

11.	(Previously Presented)  The method of claim 8, further comprising minimizing, by the at least one computing device, a cost function associated with a cost of operation of the at least one power generator, subject to constraints associated with the power network and the plurality of buildings, and a cost function associated with a cost of the operation of the at least one building, subject to the constraints. 

12.	(Previously Presented)  The method of claim 11, further comprising generating, by the at least one computing device, a plurality of local control signals for the plurality of buildings and the at least one power generator.

13.	(Canceled).

14.	(Currently Amended)  A non-transitory computer-readable medium embodying a program that, when executed by at least one first computing device, causes the at least one first computing device to at least:	generate a plurality of predictions of future building energy consumption individually corresponding to at least one building of a plurality of buildings, the plurality of predictions of future building energy consumption based at least in part on at least one of a respective local climate about the at least one building, a respective mass and heat transfer property of the at least one building, and a respective occupancy behavior of the at least one building; 	determine a power flow for at least one power generator in a power network supplying the plurality of buildings, the power flow determined based at least in part on the plurality of predictions of future building energy consumption; [[and]]	determine at least one building control input vector for the plurality of buildings based at least in part on the power flow, where the building systems of the at least one building are operated or controlled based at least in part upon ; and	maintain a preferred zone temperature within a first building of the plurality of buildings without exceeding respective zone temperature bounds, where dynamics of the preferred zone temperature is represented by 	                
                    
                        
                            
                                
                                    Τ
                                
                                ˙
                            
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                    
                        
                            t
                        
                    
                    =
                     
                    
                        
                            
                                
                                    Τ
                                
                                
                                    w
                                    a
                                    l
                                    l
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Τ
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    Τ
                                
                                
                                    a
                                    m
                                    b
                                
                            
                            
                                
                                    t
                                
                            
                            -
                            
                                
                                    Τ
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                            
                                
                                    R
                                
                                
                                    w
                                    i
                                    n
                                
                            
                        
                    
                    +
                    
                        
                            
                                
                                    
                                        
                                            Q
                                        
                                        ˙
                                    
                                
                                
                                    i
                                    n
                                    t
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            
                                
                                    
                                        
                                            Q
                                        
                                        ˙
                                    
                                
                                
                                    H
                                    V
                                    A
                                    C
                                
                            
                            
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    C
                                
                                
                                    z
                                    o
                                    n
                                    e
                                
                            
                        
                    
                
             ,where                 
                    
                        
                            Τ
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                    
                        
                            t
                        
                    
                
             and                 
                    
                        
                            Τ
                        
                        
                            w
                            a
                            l
                            l
                        
                    
                    
                        
                            t
                        
                    
                
             are respectively zone and wall temperatures of the first building,                 
                    
                        
                            Τ
                        
                        
                            a
                            m
                            b
                        
                    
                    
                        
                            t
                        
                    
                
             is an ambient temperature outside the first building,                 
                    
                        
                            
                                
                                    Q
                                
                                ˙
                            
                        
                        
                            i
                            n
                            t
                        
                    
                    (
                    t
                    )
                
             is a total internal heat gain from heat sources in the first building,                 
                    
                        
                            
                                
                                    Q
                                
                                ˙
                            
                        
                        
                            H
                            V
                            A
                            C
                        
                    
                    (
                    t
                    )
                
             is a cooling load of the building systems of the first building,                 
                    
                        
                            C
                        
                        
                            z
                            o
                            n
                            e
                        
                    
                
             is a thermal capacity of the first building, and                 
                    
                        
                            R
                        
                        
                            w
                            i
                            n
                        
                    
                
             and                 
                    
                        
                            R
                        
                        
                            1
                        
                    
                
             are thermal resistance parameters of façade elements and walls of the first building. 

15.	(Original)  The non-transitory computer-readable medium of claim 14, wherein the power flow is determined based at least in part on an inertia coefficient and a damping coefficient corresponding to the at least one power generator.

16.	(Canceled).

17.	(Previously Presented)  The non-transitory computer-readable medium of claim 14, wherein the plurality of predictions of future building energy consumption are based at least in part on a control input vector corresponding to the plurality of buildings. 



19.	(Previously Presented)  The non-transitory computer-readable medium of claim 14, wherein the program further causes the at least one computing device to at least generate a plurality of local control signals for the plurality of buildings and the at least one power generator.

20.	(Original)  The non-transitory computer-readable medium of claim 14, wherein the plurality of predictions correspond to a prediction horizon.   

21.	(New)  The method of claim 8, wherein the plurality of predictions of future building energy consumption are based at least in part on a control input vector corresponding to the plurality of buildings. 

22.	(New)  The system of claim 1, wherein the plurality of predictions correspond to a prediction horizon.   


24.	(New)  The method of claim 8, wherein the power flow is determined based at least in part on an inertia coefficient and a damping coefficient corresponding to the at least one power generator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115